    Case: 1:18-cv-03269 Document #: 71 Filed: 10/01/19 Page 1 of 2 PageID #:340




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


SCOTT DOLEMBA, on behalf of                          )
plaintiff and the class defined below,               )
                                                     )
               Plaintiff,                            )       18 C 3269
                                                     )
                       v.                            )       Judge Seeger
                                                     )       Magistrate Judge Cummings
HEARING BETTER FOR LIFE, LLC and                     )
JOHN DOES 1-10,                                      )
                                                     )
               Defendants.                           )

                                   STIPULATION OF DISMISSAL

       Plaintiff Scott Dolemba and defendant Hearing Better for Life, LLC, by and through their

undersigned counsel, hereby stipulate pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) to the dismissal

of Plaintiff Scott Dolemba’s claims against John Does 1-10 without prejudice and without costs.


Respectfully submitted,

s/ Heather Kolbus                                    s/ Ted A. Donner (w/ consent)
Daniel A. Edelman                                    Ted A. Donner
Heather Kolbus                                       Donner & Company Law Offices LLC
EDELMAN, COMBS, LATTURNER                            1125 Wheaton Oaks Court
       & GOODWIN, LLC                                Wheaton, IL 60187
20 S. Clark Street, Suite 1500                       (630) 588-1131
Chicago, IL 60603
(312) 739-4200




                                                1
    Case: 1:18-cv-03269 Document #: 71 Filed: 10/01/19 Page 2 of 2 PageID #:341




                                CERTIFICATE OF SERVICE

        I, Heather Kolbus, hereby certify that on October 1, 2019, I caused a true and accurate
copy of the foregoing document to be filed with the Court’s CM/ECF system, which caused
notice via email to be sent to the following:

       Ted A. Donner - tdonner@donnerco.com
       Donner & Company Law Offices, LLC
       1125 Wheaton Oaks Court
       Wheaton, IL 60187

                                                     s/Heather Kolbus
                                                     Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200




                                                2
